Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-29 are pending
Specification
The specification is objected to for not clearly disclosing the subject matter of a “dual articulation joint” an articulation joint with multiple parts and multiple directions are disclosed but the word “dual” is not specified in the disclosure, appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation of a “dual articulation joint” this limitation is not defined in the specification, and it is unclear if the duality is referring to the articulation joint structurally comprising two parts, or if the duality refers to the capability of the joint to articulate in at least two directions, for examination purposes the term “dual” will be given broadest reasonable interpretation in light of the definition “consisting of two parts, elements or aspects” and reads on either a multiple part joint or a multiple direction articulation. 
Claims 21-23 are rejected for being dependent from rejected claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20,22-24,26-27,29 is/are rejected under pre-AIA  35 U.S.C. 102(a)/(b) as being anticipated by Whitman et al. US 2009/0101692.

Regarding claim 20, Whitman discloses a powered stapling assembly (11) for use with a surgical robot, comprising: a housing (1103); a shaft (11b, also shown as 1101 in figure 3A) extending from said housing (1103); a dual articulation joint (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”);
an end effector (11a) attached to said shaft (1101) by said dual articulation joint (hinge 11c), wherein said end effector comprises:
a channel (second jaw 80) comprising a proximal end and a distal end (80a,b); a cartridge body positioned in said channel (104 or replaceable cartridge 2600; par 0132-0133); staple cavities (2604h) defined in said cartridge body; staples removably stored in said staple cavities (2606;par 0134); a drive screw extending within said channel (threaded wedge driver 2605; par 0133; fig.4E); and a firing member (wedge 2603) movable from said proximal end towards said distal end during a firing motion (moves between proximal and distal ends 80a,b; par 0133; fig.2b);
a firing system comprising a flexible drive shaft (flexible drive shaft 1620 with flexible rotatable drive shaft 94 to drive the staple pushing/cuttings blade by turning a threaded drive shaft; par 0082-0084), wherein said flexible drive shaft is operably engaged with said drive screw (par 0082), wherein said flexible drive shaft is configured to traverse said dual articulation joint (11c) in order to advance said 
a closure system configured to generate a closure motion of the end effector, wherein the closure motion is separate from the firing motion (clamping/closure is actuated by a separate drive shaft, driver and motor clamping driver 88 to close the jaws relative to each other; par 0081).

    PNG
    media_image1.png
    381
    737
    media_image1.png
    Greyscale

Regarding claim 22, Whitman discloses the powered stapling assembly of Claim 20, wherein said dual articulation joint permits said end effector to be articulated in a first plane and a second plane (articulation about pivot axis B at hinge 11c; fig. 3A see annotated figure below; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”).

    PNG
    media_image2.png
    546
    770
    media_image2.png
    Greyscale

Regarding claim 23, Whitman discloses the powered stapling assembly of Claim 22, wherein said first plane and said second plane are different (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”).
Regarding claim 24, Whitman discloses a powered stapling system (11) for use with a surgical robot, comprising: a housing (1103); a shaft (11b, also shown as 1101 in figure 3A) extending from said housing (1103); an articulation joint (articulation about pivot axis B at hinge 11c);; an end effector (11a) attached to said shaft (1101) by said articulation joint (11c), wherein said articulation joint enables articulation of said end effector within a first plane and a second plane (fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”), and wherein said end effector comprises: an anvil (anvil 2700 in first jaw 50; par 0136);
a channel (second jaw 80) comprising a proximal end and a distal end (80a,b); a cartridge body positioned in said channel (104 or replaceable cartridge 2600; par 0132-0133); staple cavities (2604h) defined in said cartridge body; staples removably stored in said staple cavities (2606;par 0134); a drive screw extending 
a firing system comprising a flexible drive shaft (flexible drive shaft 1620 with flexible rotatable drive shaft 94 to drive the staple pushing/cuttings blade by turning a threaded drive shaft; par 0082-0084), wherein said flexible drive shaft is operably engaged with said drive screw (par 0082), wherein said flexible drive shaft is configured to traverse said articulation joint in order to advance said firing member during the firing motion (fig.2b shows the drive 94 extending through the hinge portion 11c to actuate driver 98); and a closure system configured to generate a closure motion of the end effector, wherein the closure motion is separate from the firing motion (clamping/closure is actuated by a separate drive shaft, driver and motor clamping driver 88 to close the jaws relative to each other; par 0081).
Regarding claim 26, Whitman discloses the powered stapling system of Claim 24, wherein said first plane and said second plane are different (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”).
Regarding claim 27, Whitman discloses a powered stapling system (11) for use with a surgical robot, comprising: a housing (1103); a shaft extending from said housing (11b, also shown as 1101 in figure 3A); an articulation joint;
an end effector (11a) attached to said shaft by said articulation joint (11c), wherein said articulation joint enables articulation of said end effector about a first axis and about a second axis (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”), and wherein said end effector comprises: an anvil (anvil 2700 in first jaw 50; par 0136); a channel (second jaw 80) comprising a proximal end and a distal end (80a,b); a cartridge body positioned in said channel (104 or replaceable cartridge 2600; par 0132-0133); staple cavities(2604h)  defined in said cartridge body; staples removably stored in said staple cavities (2606;par 0134); a drive screw extending within said channel (threaded wedge driver 2605; par 
a firing system comprising a flexible drive shaft (flexible drive shaft 1620 with flexible rotatable drive shaft 94 to drive the staple pushing/cuttings blade by turning a threaded drive shaft; par 0082-0084), wherein said flexible drive shaft is operably engaged with said drive screw (par 0082), wherein said flexible drive shaft is configured to travel through said articulation joint (11c) in order to advance said firing member toward said distal end during the firing motion (fig.2b shows the drive 94 extending through the hinge portion 11c to actuate driver 98); and a closure system configured to generate a closure motion of the end effector, wherein the closure motion is separate from the firing motion (clamping/closure is actuated by a separate drive shaft, driver and motor clamping driver 88 to close the jaws relative to each other; par 0081).
Regarding claim 29, Whitman discloses the powered stapling system of Claim 27, wherein said first axis and said second axis are different (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21, 25, and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. US 2009/0101692 in view of Fortier et al. US 2010/0030018.

Regarding claim 21, Whitman discloses the powered stapling assembly of Claim 20, wherein said flexible drive shaft comprises a hollow shaft but fails to explicitly teach movably interconnected joint segments defined in the hollow shaft.
However Fortier teaches a surgical instrument that includes movably interconnected joint segments that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.

    PNG
    media_image3.png
    500
    710
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including a hollow flexible shaft 1620 as taught by Whitman with the flexible articulation joint as taught by Fortier which includes a plurality of articulating 

Regarding claim 25, Whitman discloses the powered stapling system of Claim 24, wherein said flexible drive shaft comprises a hollow shaft but fails to explicitly teach movably interconnected joint segments defined in the hollow shaft.
However Fortier teaches a surgical instrument that includes movably interconnected joint segments that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including a hollow flexible shaft 1620 as taught by Whitman with the flexible articulation joint as taught by Fortier which includes a plurality of articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 28, Whitman discloses the powered stapling system of Claim 27, wherein said flexible drive shaft comprises a hollow shaft but fails to explicitly teach movably interconnected joint segments defined in the hollow shaft.
However Fortier teaches a surgical instrument that includes movably interconnected joint segments that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft, including and articulating section 230, with annular articulation links 232,234, as seen in figure 8, 20; par 0080-0082.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including a hollow flexible shaft 1620 as taught by Whitman with the flexible articulation joint as taught by Fortier which includes a plurality of articulating 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731          
/CHELSEA E STINSON/             Primary Examiner, Art Unit 3731